Order entered July 31, 2019




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-19-00103-CR

                             CHARLIE JESUS VICENTE, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                         On Appeal from the Criminal District Court No. 3
                                      Dallas County, Texas
                               Trial Court Cause No. F17-45411-J

                                            ORDER
       Appellant’s brief was initially due May 15, 2019. We notified appellant by postcard

dated May 17, 2019 and directed him to file his brief and an extension motion by May 27, 2019.

The following day, appellant filed an extension motion which the Court granted, making the

brief due July 12, 2019. To date, no brief has been filed, and we have had no communication

regarding this appeal.

       Therefore, we ORDER the trial court to conduct a hearing to determine why appellant’s

brief has not been filed. In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute this appeal, whether

appellant has abandoned the appeal, or whether appointed counsel has abandoned the appeal.

See TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant’s presence at the hearing,
the trial court shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d
708 (Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial

court is ORDERED to take such measures as may be necessary to assure effective

representation, which may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within TWENTY DAYS of the date of this

order.

         We DIRECT the Clerk to send copies of this order to the Honorable Gracie Lewis,

Presiding Judge, Criminal District Court No. 3; to Jeff P. Buchwald.; and to the Dallas County

District Attorney’s Office.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated twenty days from the date of this order or when the findings are

received, whichever is earlier.




                                                   /s/    BILL PEDERSEN, III
                                                          JUSTICE